DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office action responsive to application 16917385, filed 6/30/2020.  Claims 1-25 are canceled by Applicant.  Claims 26-45 are newly presented.

Terminal Disclaimer
The terminal disclaimer filed on 5/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,731,571 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan Cagle on 5/18/2022.
The application has been amended as follows: 
IN THE SPECIFICATION:
At p. 8, l. 15, after “provided in”, delete “line1 60”, insert - - line 160 - -.
At p. 23, l. 2, before “in FIG. 1”, delete “35”, insert - - 135 - -.

IN THE CLAIMS:
26.  A power production plant comprising: 
a combustor; 
a turbine in fluid communication with the combustor; 
a generator; 
a fuel supply system comprising at least two fuel lines that are independently controlled and configured for passage of fuel to the combustor; 
an oxidant supply system comprising at least two oxidant lines that are independently controlled and configured for passage of oxidant to the combustor; and 
a control system having a plurality of control paths for automated control of at least one act in operation of the power production plant, said control system including one or more control paths adapted to generate a control signal that adjusts a mass flow ratio or a volume flow ratio of streams flowing through two lines chosen from the at least two fuel lines and the at least two oxidant lines,
wherein the control system is configured to generate a control signal that adjusts a mass flow of fuel or a volume flow of fuel to the combustor after selecting the lower of a FUEL FLOW DEMAND signal and a differential between a calculated turbine inlet temperature and a maximum turbine inlet temperature, the FUEL FLOW DEMAND signal being based on a comparison of actual power production by the power production plant at a given time and a desired power production at the same given time.  

27.  The power production plant of claim 26, wherein the one or more control paths are adapted to generate a control signal that adjusts [[a]] the mass flow ratio or the volume flow ratio of fuel flowing through a first of the at least two fuel lines and a second of the at least two fuel lines.  

28.  The power production plant of claim 27, wherein the one or more control paths are configured so that the mass flow ratio or the volume flow ratio of fuel flowing through the first of the at least two fuel lines and the second of the at least two fuel lines is adjusted based upon an operating speed of the turbine.  

29.  The power production plant of claim 26, wherein the one or more control paths are adapted to generate a control signal that adjusts [[a]] the mass flow ratio or the volume flow ratio of oxidant flowing through a first of the at least two oxidant lines and a second of the at least two oxidant lines.  

30.  The power production plant of claim 29, wherein the one or more control paths are configured so that the mass flow ratio or the volume flow ratio of oxidant flowing through the first of the at least two oxidant lines and the second of the at least two oxidant lines is adjusted based upon an operating speed of the turbine.  

35.  The power production system of claim 34, wherein the one or more control paths are configured so that the adjusting of the amount of the carbon dioxide that is added to the first of the at least two oxidant lines is independent of the adjusting of the amount of the carbon dioxide that is added to the second of the at least two oxidant lines.  

38.  The power production system of claim 37, further comprising [[a]] at least one pressure sensor in each of the at least two fuel lines.  

39.  The power production system of claim 38, wherein the at least one pressure sensor comprises a first pressure sensor [[is]] positioned in at least one of the at least two fuel lines between the pressure control valve and the flow control valve and a second pressure sensor [[is]] positioned in the at least one of the at least two fuel lines between the flow control valve and the flow sensor.  

43. - - CANCELED  - - 

Drawings

The following changes to the drawings have been approved by the examiner and agreed upon by applicant: put text labels in at least boxes 111, 115, 120, 170 (Fig. 1).  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Allowable Subject Matter
Claims 26-42 & 44-45 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claim 26, the prior art fails to teach, in combination with the other limitations of the claim, the control system is configured to generate a control signal that adjusts a mass flow of fuel or a volume flow of fuel to the combustor after selecting the lower of a FUEL FLOW DEMAND signal and a differential between a calculated turbine inlet temperature and a maximum turbine inlet temperature, the FUEL FLOW DEMAND signal being based on a comparison of actual power production by the power production plant at a given time and a desired power production at the same given time.
The closest prior art is Slobodyanskiy 20130327050, which teaches the combustor (140), turbine (136), generator (para. [0013]), fuel supply system with at least two fuel lines that are independently controlled (fuel lines with valves 144a-144d), oxidant supply system with at least two oxidant lines that are independently controlled (oxidant lines with valves 210a-210d, supplied with compressed air from 160), a control system with a plurality of control paths for automated control (150, control paths connected to all the valves and inputs 162, as well as internal control circuitry; para. [0015]) one or more control paths adapted to generate a control signal to adjust mass flow ratio or volume flow ratio of streams flowing through two lines of the at least two fuel lines and the at least two oxidant lines (control unit 150 comprises control path which generates control signals to adjust mass flows through each fuel and oxidant line, via the respective valves, and thus will adjust the mass flow/volume flow ratios of various combinations of lines during operation; paras. [0015]-[0016]).  Slobodyanskiy is silent concerning the recited selection of the lower of the fuel flow demand signal and the differential.  It was known to control the supply of fuel based on turbine inlet temperature (see Nelson 3242421, Col. 3, ll. 1-34; also see Gamble 2851855, Col. 2, ll. 5-14, Col. 18, ll. 66-75, Col. 19, ll. 1-5).  Zickwolf 4350008 teaches comparing two fuel flow rates, a basic fuel rate from scheduler 28 and a second fuel flow rate calculated as a function of the difference between reference and actual turbine temperatures, and selecting the lower of the two (Col. 3, ll. 1-15).  Zickwolf fails to teach comparing a fuel flow demand signal and the recited differential between the calculated turbine inlet temperature and a maximum turbine inlet temperature, and selecting the lower of the two to be used for adjusting a mass flow or volume flow of fuel.  The prior art otherwise made of record is pertinent to the subject matter of various dependent claims (Izuka 4683715 teaches: adjusting flows based on operating speed (Fig. 4); Huntington 20140150445 – para. [0089] and Fig. 10 - regarding adjustment of recycled CO2; Ishibashi 5127229 (Fig. 2) regarding valves; Holcomb 20140290261 (Fig. 2) regarding valves and sensors).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741